PER CURIAM.
AFFIRMED. 1 See Jones v. State, 449 So.2d 253, 259 (Fla.1984) (“[T]he right to appointed counsel, like the obverse right to self-representation, is not a license to abuse the dignity of the court or to frustrate orderly proceedings, and a defendant may not manipulate the proceedings by willy-nilly leaping back and forth between the choices.”).
EVANDER, BERGER and WALLIS, JJ., concur.

. Although it was error for the trial court to require LaFleur to present his request for self-representation in writing, see, e.g., Combs v. State, 133 So.3d 564, 566 (Fla. 2d DCA 2014), the error was harmless where LaFleur subsequently made his request in a written motion, and the trial court held a hearing on the motion.